Title: To John Adams from John Quincy Adams, 7 July 1814
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
Ghent 7 July 1814.

The last Letter that I had the pleasure of writing to you, was dated 8. May, at Reval—since which this day completes two Months. During the interval, if the idea in your favour of 28 November, that a wandering life is not compatible with human Nature, be correct, (I ought to ask your indulgence for questioning the correctness of any opinion that you express) I have been most unnaturally occupied; for I have accomplished two Voyages by Sea, and two Journies by Land—Have crossed the Gulph of Finland and Baltic from Reval to Stockholm, and the North Sea from Gothenburg to the Texel—Have traversed the kingdom of Sweden, and the Sovereign Princedom of the Netherlands; and here I am in the City of Charles the 5th. waiting with my four Colleagues, untill it shall please the Mistress of the World, as she now fancies herself to send her Deputies, for the purpose as she imagines of receiving our submission.
Submission however, thus much I can assure you, is neither our temper, nor that of our Masters—The only question that can possibly arise among us, is how far we can abandon the claim which we have upon our adversary for concession upon her part—And with this Disposition on both sides at the very opening of Conferences, I am well assured the work to which we have been called, that of conciliating British and American Pretensions, will be found more unnatural, than your and my wandering life—The Blessing upon the Peace Makers, with which at the close of your earthly Career, you will have the Consolation of carrying with you to a better World, is I much fear, a happiness not reserved for your Son—When you receive this it is highly probable the result of this second pacific experiment will be known, nor have I one particle of the remotest probability for expecting that it will be more successful than the former.
As I had at Reval neither the use of a copying-Press, nor the assistance of a Secretary, I had no other copy of my Letter to you than a short-hand one which I myself made in my private Letter Book—I took it with me as far as Gothenburg, and there left it to be carried, by a Swedish Vessel bound to Boston. Just before she sailed the information of Admiral Cochran’s new Blockade was received; notwithstanding which she proceeded on her Voyage—I requested that my Letters might not be suffered to be taken, and was promised they should not be; but the chance that they will ever reach America is a very slender one, and I now mention this Letter, and one to my Mother forwarded by the same occasion, to show my continued anxiety to write by every possible opportunity.
I crossed the Gulph of Finland in the Ulysses, and the North Sea in the John Adams. There was to my mind what the French call a Rapprochement, in these two names, upon which I took a pleasure in reflecting.—The life of the Ithacan  Hero, you remember, was as incompatible with human Nature, in the Article of wanderings as your’s had mine have been—He was undoubtedly the ablest negotiator of antiquity, and I had ample reason for wishing myself possessed of a portion of his address, though I could never bring myself to desire any part of his duplicity.
I promised you that I would answer your questions of my opinions with regard to the Bible, and of my acquaintance with it—I have not studied the Canon of the Old Testament, because to my deep and constant regret I do not understand the languages in which it was written—I have never learnt either the Hebrew, or Chaldaic Characters, and therefore never could read a line of the Old Testament, in the Original—I have only read it in the Modern English French and German Translations for I have hitherto not even had the opportunity of going through either the Greek Septuagint or the Latin Vulgate, as I hope at some future day to do—of the translations which I have read, that in German, made by Luther, is incomparably the Best—The French one, originally made by Calvin, and revised by the Pastors of the Church at Geneva, is upon the whole not quite equal to the common English Bible published with the Dedication to James the 1st.—But in all there are a multitude of errors; and they are all so far from giving me satisfaction, that I shall never forgive myself, for neglecting to learn the Hebrew, when the opportunity for learning it was in my own hands. It is with regard to the Bible more than any thing else in the World, that I wish I had inflexibly adhered to your Principle, of seeking the fountains—I am not altogether ignorant, but am far from being properly acquainted with the History of the Bible, or its Evidence; and with regard to its Authority my Mind rests upon two Pillars—the prejudice of my Education; and my own judgment, upon its internal Evidence—You Sir, and my ever dear and honoured Mother, took care to give me a pious education; and although at the same time you sent me upon the theatre of an infidel World, at an age perhaps the most accessible to impressions of infidelity, I never found any thing there, that could serve me as a substitute for the duties or the pleasures, the Morals or the Hopes which I derive from my Religion—I have seen nothing in the glories of this World, nothing in the pride of human learning which should make me ashamed of the Cross of Christ—My Judgment therefore has confirmed the Prejudice of my Education—My idea of Inspiration, as applied to the Scriptures is neither very clear nor very definite—That in the composition of parts of the Sacred Books, the Writers were actuated by a preternatural interposition of the divine power, I believe, because it is expressly declared by the Writers themselves, and because I cannot disbelieve it without rejecting the whole Bible as an imposture.—But whether Homer and Virgil were not favoured with the same sort of Inspiration I cannot pronounce—John  Milton, undoubtedly believed himself to be inspired—He too often recurs to his Heavenly Muse, his Urania; to her who “dictated to him slumbering”—who “nightly brought his verses to his ear”—and he expressly invokes her as the same
who from the secret top
Of Oreb or of Sinai, did inspire
That shepherd, who first taught the chosen seed
In the beginning, how the heavens and earth
Rose out of Chaos.
I am not one who will deny the claim of John Milton, or that of Homer and Virgil to Inspiration. But if their claims are good, those of the Apocalypse and of Solomon’s Song, are unquestionable—The whole mass of pastoral Poetry antient and modern has to my taste, nothing equal to the beauty of description, and tenderness of Sentiment in Solomon’s Song—I point you specially to Chapter 2. V. 9 to 15. and I ask you to find me in the Amatory Poems of Greece, Rome, and modern Europe combined, its parallel.—As to the inspiration or infallibility of St. Jude’s Epistle, I am certainly not competent to decide against it, for I have not examined the Evidence it its favour; and I cannot say that I perceive in it much internal Evidence, in support of its pretensions—But I suppose I may leave it as I find it—I am not called to be its judge.
I have to acknowledge the receipt of your favours of 17. and 18 January, and of 8. March—I shall take an early opportunity to answer them as well as I am able—This Letter will probably go by the John Adams.—I expect to return before the Winter to St. Petersburg, but untill we see the British Commissioners, cannot foresee how soon—In every Region or Clime, I am equally your’s 
A.